DETAILED ACTION
	This Action addresses the communication received on 3 Sep 2021:  Claims 1 and 3-5 have been amended; Claim 2 has been cancelled; and pending Claims 1 and 3-5 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1 and 3-5 under 35 U.S.C. 103 as unpatentable over Satoh (U.S. Pub. 2016/0182610 [IDS Entry]) in view of Applicant Admitted Prior Art (AAPA) (“Related Art” depicted in FIG. 8 and described at Spec. ¶51-52, P21-22):
As for Claim 1, Satoh teaches a main unit including a first installer, and first processing circuitry (See Fig3. “Body” [Main] Unit 10, and FIG. 6 showing various installable applications for both Body and Operation Units.); an operation unit including a second installer and second processing circuitry (See Fig3. Operation Unit 20, and FIG. 6 showing various installable applications for both Body and Operation Units.); and a memory storing computer-executable instructions (See FIG. 2 showing CPUs and memory for both Body and Operation Units.) Satoh does not explicitly detail all the remaining limitations. 
But AAPA teaches the second processing circuitry to receive an application installation or update request, the application installation or update request including application identification information that identifies an application; and application type information that indicates whether the application is a cooperative application in which the application includes a first application part in the main unit operates in cooperation with a second application part in the operation unit, and request the first installer of the main unit to install or update [<< the limitation “install or update” may be interpreted as just “install,” which is taught by AAPA.] the first application part in the main unit corresponding to the application identification information in response to receiving the application installation or update request, and in a case where the application type information indicates the application is the cooperative application; and the first processing circuitry to request the second installer of the operation unit to install or update the second application part in the operation unit corresponding to the application identification information after the first application part in the main unit is installed or updated in the case where the application type information indicates the application is the cooperative application (Spec. P21 ¶51 L2: “As illustrated in FIG. 8, at the time of installation, an application site (a web site or application that is capable of downloading an application to the MFP and install or update the downloaded application} reports, to the installer of the MFP, the product ID (identifier for identifying the application) and the application type (information on whether the application is a hybrid [cooperative] application or a native application). Then, the MFP stores the product ID and the application type in association with each other. At the time of update (at the time of application update), the application site only reports the product ID to the installer of the MFP. The installer of the MFP performs an update process according to the application type stored at the time of installation.”  That is, the related art installs and update correctly after a third-party install.  But that scenario or interpretation is not required in the claims as written.)  
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine the apparatus of Satoh with AAPA because updating/installing by application type ensures that hybrid applications are updated in both the main and operating unit partitions.
As for Claim 3, which depends on Claim 1, AAPA teaches wherein in a case where the application type information included in the application installation or update request indicates the application is an independent application in which the application operates independently in the operation unit the computer-executable instructions cause the second processing circuitry to cause the second installer to install or update the independent application in the operation unit (Spec. P21 ¶51 L2: “As illustrated in FIG. 8, at the time of installation, an application site (a web site or application that is capable of downloading an application to the MFP and install or update the downloaded application} reports, to the installer of the MFP, the product ID (identifier for identifying the application) and the application type (information on whether the application is a hybrid application or a native [independent] application). Then, the MFP stores the product ID and the application type in association with each other. At the time of update (at the time of application update), the application site only reports the product ID to the installer of the MFP. The installer of the MFP performs an update process according to the application type stored at the time of installation.”)
Claims 4 and 5 recite substantially the same subject matter as Claim 1 and stand 


Response to Arguments
Applicant's arguments filed 3 Sep 2021 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
9 September 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191